   Case 1:20-mj-00429-RLM Document 1 Filed 06/11/20 Page 1 of 7 PageID #: 1



AB:MWG

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                        COMPLAINT AND AFFIDAVIT
                                                 IN SUPPORT OF
        - against -                              APPLICATION FOR AN
                                                 ARREST WARRANT
 JEVONE MCILWAIN,
                                                 (T. 18, U.S.C., § 922(g)(1))
                         Defendant.
                                                 20-MJ-429

 – – – – – – – – – – – – – – – – –X

EASTERN DISTRICT OF NEW YORK, SS:

              STEPHEN LALCHAN, being duly sworn, deposes and states that he is a

Detective with the New York City Police Department (“NYPD”), duly appointed according

to law and acting as such.

              Upon information and belief, on or about June 4, 2020, within the Eastern

District of New York, the defendant JEVONE MCILWAIN, knowing that he had previously

been convicted in a court of one or more crimes punishable by a term of imprisonment

exceeding one year, did knowingly and intentionally possess in and affecting commerce a

firearm, to wit: a .380 caliber Hi-Point firearm bearing serial number P735839.

              (Title 18, United States Code, Section 922(g)(1))
   Case 1:20-mj-00429-RLM Document 1 Filed 06/11/20 Page 2 of 7 PageID #: 2



              The source of your deponent’s information and grounds for his belief are as

follows: 1

              1.      I am a Detective with the NYPD and have been involved in the

investigation of numerous cases involving firearms offenses. I am currently assigned to the

Criminal Enterprise Investigations Unit, Violent Gang Task Force. I am familiar with the

facts and circumstances set forth below from my personal involvement in this investigation,

my review of documents, records and reports, and from reports made to me by other law

enforcement officers and personnel. Where I describe the statements of others, I am doing so

only in sum and substance and in part.

              2.      On or about June 4, 2020, at approximately 1:25 a.m., Officer-1 and

Officer-2 2 of the NYPD responded to a report of a possible gunshot fired near the

intersection of Central Avenue, DeKalb Avenue, and Myrtle Avenue in the Bushwick

neighborhood of Brooklyn, New York.

              3.      Officer-1 and Officer-2 encountered several civilian witnesses at the

scene. One witness told the officers, in sum and substance, that he had heard a gunshot and

saw an African-American male wearing shorts, a white t-shirt, and a white hat running down

the street. Another witness said, in sum and substance, that he had seen an African-



       1
        Because this affidavit is being submitted for the limited purpose of establishing
probable cause to arrest, I have not set forth each and every fact I have learned during the
course of this investigation.
       2
         Because multiple law enforcement personnel were involved in the incident, I refer to
the officers as Officer-1 and Officer-2 for ease of reference. The identities of each of these
individuals are known to the affiant, and I have interviewed Officer-1 and Officer-2 about
the events set forth herein.


                                               2
   Case 1:20-mj-00429-RLM Document 1 Filed 06/11/20 Page 3 of 7 PageID #: 3



American male fire a gun in the air near the intersection of Central Avenue, DeKalb Avenue,

and Myrtle Avenue.

              4.      Officer-1 and Officer-2 began to drive around the area in search of the

shooter. Within minutes, as they were driving westbound on Myrtle Avenue toward

Evergreen Avenue in an unmarked police car, Officer-1 and Officer-2 observed the

defendant JEVONE MCILWAIN walking northbound on Evergreen Avenue. MCILWAIN

is an African-American male, and he was wearing shorts, a white t-shirt, and a white hat.

              5.      Officer-1 stopped the police car on Evergreen Avenue within fifteen

feet of the defendant, who was standing to the right of the car on the east side of the

sidewalk. At that point, the defendant turned around and faced Officer-1 and Officer-2.

Officer-1 and Officer-2 observed a black and gray firearm in the defendant’s right hand.

Initially, the defendant’s right hand was at his side, but he began to move his right hand up

toward his waist.

              6.      Immediately, Officer-1 and Officer-2 exited the police car. Officer-2,

who exited the passenger’s side of the police car, was standing within five feet of the

defendant. Officer-2 (who was in police uniform) told the defendant, in sum and substance,

to drop the gun. The defendant threw the gun in his hand at the ground toward the front of

the police car, near where Officer-1 was standing.

              7.      Officer-1 and Officer-2 arrested the defendant at the scene. After

Officer-1 and Officer-2 placed the defendant in handcuffs, Officer-2 recovered from his left

shorts pocket a firearm magazine containing one bullet and a clear jar containing

approximately 41 clear plastic packages of a substance that appeared to be crack cocaine.




                                               3
   Case 1:20-mj-00429-RLM Document 1 Filed 06/11/20 Page 4 of 7 PageID #: 4



              8.     Thereafter, Officer-1 and Officer-2 recovered the gun that the

defendant had thrown on the street. The gun was a .380 Hi-Point firearm bearing serial

number P735839 (the “Firearm”). According to an interstate nexus expert from ATF, I know

that the Firearm was manufactured outside the State of New York.

              9.     Law enforcement also recovered video surveillance from a location

near the intersection of Central Avenue, DeKalb Avenue, and Myrtle Avenue. That video

surveillance, which I have reviewed, shows the defendant firing the Firearm in the air on or

about June 4, 2020, 1:18 a.m. and walking away from the scene with the Firearm in his right

hand.

              10.    I have also reviewed the defendant’s criminal history records and have

determined that, on or about September 2, 2014, in the Supreme Court of the State of New

York, Kings County, the defendant was convicted of attempted assault in the first degree, in

violation of New York Penal Law § 120.10, a felony punishable by a term of imprisonment

of more than one year. The defendant was sentenced to an indefinite term of 61 to 72

months’ imprisonment.




                                              4
Case 1:20-mj-00429-RLM Document 1 Filed 06/11/20 Page 5 of 7 PageID #: 5




/s Roanne L. Mann
                 Case 1:20-mj-00429-RLM Document 1 Filed 06/11/20 Page 6 of 7 PageID #: 6
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Eastern District
                                                 __________   Districtofof
                                                                        New  York
                                                                           __________

                  United States of America
                             v.                                    )
                     JEVONE MCILWAIN                               )        Case No.    20-MJ-429
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      JEVONE MCILWAIN                                                                                    ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment        u Information        u Superseding Information             ✔ Complaint
                                                                                                                     u
u Probation Violation Petition            u Supervised Release Violation Petition        u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Felon-in-possession of a firearm
  Title 18, United States Code, Section 922(g)(1)




Date:         06/11/2020                                                     /s Roanne L. Mann
                                                                                          Issuing officer’s signature

City and state:       Brooklyn, New York                                             Hon. Roanne L. Mann, U.S.M.J.
                                                                                            Printed name and title


                                                                 Return

           This warrant was received on (date)                         , and the person was arrested on (date)
at (city and state)                                          .

Date:
                                                                                         Arresting officer’s signature



                                                                                            Printed name and title
                  Case 1:20-mj-00429-RLM Document 1 Filed 06/11/20 Page 7 of 7 PageID #: 7
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):
